Exhibit 99.1 CONTACT: B. Grant Yarber President and Chief Executive Officer Phone: (919) 645-3494 Email: gyarber@capitalbank-nc.com FOR IMMEDIATE RELEASE CapitalBank Corporation Announces Departure of Chief Accounting Officer RALEIGH, N.C. – May 1, 2008 – Capital Bank Corporation (Nasdaq: CBKN) announced that on April 28, 2008, Lyn Hittle notified Capital Bank Corporation of her intention to resign the position she holds as Senior Vice President and Chief Accounting Officer (Principal Accounting Officer) with the Company and Capital Bank, the Company’s banking subsidiary, in order to pursue a new opportunity. Since September 2007, Ms. Hittle has served as the Company’s Senior Vice President and Chief Accounting Officer. The Company will conduct a search for a replacement to Ms. Hittle. Until such replacement is hired, the Company’s Chief Financial Officer, Michael R. Moore, will perform Ms. Hittle’s duties as Principal Accounting Officer after Ms. Hittle’s last day with the Company on May 9, 2008. Capital
